                                    UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF OREGON

 In re                                        )   Case No.   19-62049-tmr11
 4 Him Food Group, LLC, an Oregon             )
 corporation, dba Cosmos Creations,           )   Notice of Preliminary Hearing on Motion
                                              )     For Use of Cash Collateral
                                              )     To Obtain Credit
 Debtor(s)                                    )   (Check One)


 YOU ARE NOTIFIED THAT:

1. The undersigned moving party, 4 Him Food Group, LLC                             , filed a Motion
         For Use of Cash Collateral    To Obtain Credit (check one). The motion is attached and it
   includes (1) the statement required by Local Bankruptcy Form (LBF) 541.5 and (2) the following
   allegations:

   a. The immediate and irreparable harm that will come to the estate pending a final hearing is
         Inability to operate business without use of cash, resulting in severe loss of value

                                                                                                           .

   b. The amount of               cash collateral     credit (check one) necessary to avoid the harm detailed
         above prior to the final hearing is $506,511                                                      .

2. The name and service address of the moving party's attorney (or moving party, if no attorney) are:
     Timothy Solomon, Leonard Law Group LLC, 1 SW Columbia, Suite 1010, Portland OR 97258 .

3. A preliminary hearing on the motion will be held as follows:

   Date: 07/10/2019         Time: _________
                                  10:00 am Location: __________________________________________
                                                     U.S. Bankruptcy Court, 405 E 8th Ave #2600
                                                                   Eugene, OR 97401
   Testimony will be received if offered and admissible.           Courtroom #5

4. If you wish to object to the motion, you must do one or both of the following:

   a. attend the preliminary hearing.

   b. file a written response, which states the facts upon which you will rely, with the clerk at 1050 SW 6th
      Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401.

   If the response is filed within three business days before the hearing, notify the judge’s chambers by
   telephone immediately after filing the document, as required by Local Bankruptcy Rule (LBR) 9004-1(b).


541.1 (12/1/2018)                            Page 1 of 2


                            Case 19-62049-tmr11        Doc 10     Filed 07/03/19
5. I certify that on   07/03/2019        this notice and the motion were served pursuant to Federal Rule of
   Bankruptcy Procedure (FRBP) 7004 on the debtor(s), any debtor's attorney, any trustee, any trustee's
   attorney, members of any committee appointed under 11 U.S.C. § 1102 or elected pursuant to 11 U.S.C.
   § 705 or its authorized agent [or, if no committee in a chapter 11 case, on all creditors listed on the list
   filed pursuant to FRBP 1007(d)], any creditors' committee attorney, the U.S. Trustee, and all entities
   with any interest in the cash collateral subject to this motion, whose names and addresses used for
   service are as follows:
    SEE ATTACHED SERVICE LIST




                            /s/ Timothy A. Solomon                                              072573
                            Signature of Moving Party or Attorney                                OSB #

                            (If debtor is movant) Debtor’s Address & Last 4 Digits of Taxpayer ID#(s)




541.1 (12/1/2018)                            Page 2 of 2


                           Case 19-62049-tmr11         Doc 10     Filed 07/03/19
                 SERVICE LIST FOR CASH COLLATERAL NOTICE
                               (ON JULY 3, 2019)

Via Certified Mail                         Via First-Class Mail (cont.)

Columbia State Bank                        2Loris, LLC
Attn: Hadley S. Robbins, CEO               79 Centennial Loop
1301 A St. Suite 800                       Eugene, OR 97401
Tacoma, WA 98402
                                           2Loris, LLC
Via First-Class Mail                       450 Country Club Road, Suite 310
                                           Eugene, OR 97401
Celtic Capital Corp.
Attn: Mark Hafner                          Lane County
23622 Calabasas Rd. Suite 323              125 E. Eighth Ave.
Calabasas, CA 91302                        Eugene, OR 97401

Dominguez Family Enterprises, Inc.
2885 Van Horn Dr.
Hood River, OR 97031                       Via Email

Dominguez Family Enterprises, Inc.         Kim McGair, Esq. (kmcgair@fwwlaw.com)
Attn: Ruben Cleveland                      Margot Seitz, Esq. (mseitz@fwwlaw.com
305 Cascade Ave.                           Counsel to Columbia State Bank
Hood River, OR 97031
                                           Alexandra J. Rhim (Arhim@hrhlaw.com)
U.S. Department of Justice                 Counsel to Celtic Capital Corp.
Office of the United States Trustee
405 E. 8th Avenue, Suite 1100              Nicholas J. Henderson
Eugene, OR 97401-2706                      (nhenderson@portlaw.com)
                                           Counsel to Dominguez Family Enterprises
OnDeck Capital
1400 Broadway 25th Floor                   P. Rebecca Kamitsuka
New York, NY 10018                         (Becky.Kamitsuka@usdoj.gov)
                                           Counsel to United States Trustee
OnDeck Capital
On Deck Capital Client Services Center     Bradley Shropshire
4201 Wilson Blvd, Ste 110-209              (bshropshire@ondeck.com)
Arlington, VA 22203

2Loris, LLC
c/o Randy McPherson
1247 Crenshaw Rd.
Eugene, OR 97401




                     Case 19-62049-tmr11   Doc 10   Filed 07/03/19
   Timothy A. Solomon, OSB 072573
      Direct: 971.634.0194
      Email: tsolomon@LLG-LLC.com
   Justin D. Leonard, OSB 033736
      Direct: 971.634.0192
      Email: jleonard@LLG-LLC.com
   Holly C. Hayman, OSB 114146
      Direct: 971.634.0193
      Email: hhayman@LLG-LLC.com
   LEONARD LAW GROUP LLC
   1 SW Columbia, Ste. 1010
   Portland, Oregon 97258
   Fax: 971.634.0250

           Proposed Counsel for Debtor and Debtor in Possession




                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

   In re                                               Case No. 19-62049-tmr11

   4 Him Food Group, LLC, an Oregon                    MOTION FOR USE OF CASH
   corporation, dba Cosmos Creations,                  COLLATERAL ON AN INTERIM AND
                                                       FINAL BASIS
                                 Debtor.
                                                       EXPEDITED HEARING REQUESTED


                  4 Him Food Group, LLC (the “Debtor”), hereby moves (the “Motion”) the

   Court for an order, pursuant to 11 U.S.C. §§ 361 and 363(c), Fed. R. Bankr. P. 4001(b), and LBR

   4001-1 authorizing the Debtor to use cash collateral on an interim and final basis, pursuant to the

   proposed Interim Order Authorizing Use of Cash Collateral and Granting Adequate Protection

   attached hereto (the “Proposed Interim Order”). This motion is supported by the Declaration

   of John P. Strasheim in Support of First-Day Motions dated July 2, 2019 (the “First-Day

   Declaration”). In further support of the Motion, the Debtor states as follows:

Page 1 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                               LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                  1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97258
                                                                                            www.leonard-law.com

                         Case 19-62049-tmr11         Doc 10     Filed 07/03/19
                         STATEMENT PURSUANT TO LBF 541.5(5)(b)
                  The Proposed Interim Order does not contain any of the provisions listed in the

   Court’s Guidelines Regarding Motions to Use Cash Collateral or to Obtain Credit (LBF 541.5).
                                           BACKGROUND
                  1.      On July 2, 2019 (the “Petition Date”), the Debtor commenced a
   voluntary case under chapter 11 of the Bankruptcy Code.
                  2.      The Debtor is continuing to operate its businesses and property as a debtor
   in possession pursuant to 11 U.S.C. §§ 1107 and 1108.
                  3.      No trustee or examiner has been requested or appointed.
                  4.      As described in the First-Day Declaration, the Debtor is a manufacturer of
   premium natural snack foods – including non-GMO hull-and-kernel-free puffed corn – from
   state-of-the-art manufacturing facilities in the heart of Oregon’s Willamette Valley. In August
   2018, the Debtor engaged a respected middle market investment bank and consulting firm to help
   evaluate strategic options for the business, including its sale. Since then, the Debtor engaged in a
   thorough marketing process, identified several potential buyers, and ultimately signed an asset
   purchase agreement with Dominguez Family Enterprises, the parent company of the popular
   “Juanita’s” brand. The sale is to take place in a chapter 11 bankruptcy case under 11 U.S.C. §
   363, which will provide an opportunity for a competitive bidding process.
                  5.      Now that the chapter 11 case has been filed, the Debtor requires use of
   cash collateral to maintain its operations and maximize its value as a going concern.
   ///
   ///
   ///
   ///
   ///




Page 2 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                               LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                   1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97258
                                                                                             www.leonard-law.com

                         Case 19-62049-tmr11         Doc 10      Filed 07/03/19
                     6.       The following parties (collectively, the “Secured Lenders”) are known
   to, or may, asserts liens against the Debtor’s cash:1


                     Creditor                       Nature of Debt          Amount Owed         Priority2
       Columbia State Bank                      Loans/Mortgage                $5,463,000             1
       Lane County                              Business Tax Warrant                 $846            2
       2Loris, LLC                              Loan                           $2,387,265            3
       Celtic Capital Corporation               Loan                           $1,095,300            4
       Dominguez Family Enterprises, Inc.       Loans                         $2,000,000             5
       OnDeck Capital     3
                                                Loan                            $260,000             6
       Total:                                                                $11,206,411

   See First-Day Decl., ¶ 21.
                     7.       The Debtor believes that the Secured Lenders, as set forth above, are the
   only creditors that have or may have valid, perfected security interests or liens in the Debtors’
   existing cash collateral (as defined in Section 363(a) of the Bankruptcy Code) (“Cash

   Collateral”) and/or in the Debtors’ accounts, payment intangibles, and other assets that will be
   used, collected, or sold by the Debtors postpetition in the ordinary course of business. See First-
   Day Decl., ¶ 22.
   ///


   1
      An additional secured creditor, American Pop Corn Company, owed $140,354, holds a lien on
   certain equipment of the Debtor but not on its cash. UCC-1 financing statements have been filed
   against additional specific equipment by Wells Fargo and De Lage Laden, but the Debtor believes
   those debts have been fully paid and, in any event, they are not against Cash Collateral. Lane
   County has a secured claim for real property and personal property taxes totaling $79,601, but its
   lien does not attach to Cash Collateral. Finally, Worldwide Capital Management, Inc. and HOP
   Capital each filed UCC-1 financing statements against assets of the Debtor including cash, but
   those debts were paid in full pre-petition, and the alleged liens do not secure any remaining
   obligation.
   2
       Priority based on timing of UCC filings. The Debtor understands there are a number of
   subordination agreements among its secured creditors that may affect priority.
   3
       The UCC-1 financing statement of OnDeck Capital was filed (through agent CHCD
   Company) less than 90 days before the Petition Date and lien may be avoidable.
Page 3 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                                 LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                    1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                              www.leonard-law.com

                              Case 19-62049-tmr11       Doc 10     Filed 07/03/19
                                           JURISDICTION

                  8.      This Court has jurisdiction over this core proceeding pursuant to 28

   U.S.C. §§ 157 and 1334. Venue is proper under 11 U.S.C. §§ 1408 and 1409. The statutory
   predicates for the relief requested herein are 11 U.S.C. §§ 361 and 363(c), Fed. R. Bankr. P.
   4001(b), and LBR 4001-1.
                                        RELIEF REQUESTED
                  9.      The Debtor requests the Court enter an Order, substantially in the form
   attached hereto as Exhibit A, authorizing it to use Cash Collateral, pursuant to 11
   U.S.C. § 363(c)(1) and (2), the budget attached hereto as Exhibit B (the “Budget”), and the
   terms and conditions of the Proposed Interim Order, to pay the Debtor’s continuing operating
   expenses, including its chapter 11 administrative expenses.
                  10.     The Debtor’s authority to use Cash Collateral shall be limited to the
   amounts set forth in the Budget; provided, however, that the Debtor may make expenditures in
   excess of said sums so long as any variance shall not exceed 15% of the cumulative expenses as set
   forth in the Budget, tested on a bi-weekly and monthly basis. The Debtor may exceed such
   variances only with the prior written consent of the Secured Lenders or by subsequent order of
   the Court.
                  11.     In addition, the Debtor requests that the Court schedule (i) an interim
   hearing (on an emergency basis) to consider entry of the Proposed Interim Order, and (ii) a final
   hearing to consider entry of a final order authorizing the Debtor’s continued use of cash collateral
   throughout the duration of this case until the Debtor’s assets have been sold.
                              GROUNDS FOR RELIEF REQUESTED
                  12.     The Debtor requires the use of Cash Collateral to preserve the value of its
   business as a going concern and to preserve and maintain the assets of the bankruptcy case.
   Without access to the Cash Collateral, the Debtor will not be able to continue operating its




Page 4 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                               LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                    1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                              www.leonard-law.com

                         Case 19-62049-tmr11         Doc 10      Filed 07/03/19
   business. In fact, its operations would cease within weeks, if not days. This will have an obvious
   negative impact on the value of the Debtor’s assets. See First-Day Decl. ¶29–¶30.

                   13.     In addition, as described in the First-Day Declaration (¶15-¶19 and ¶65-
   ¶69), the Debtor has received and accepted (subject to Court approval and potential overbids) an
   offer to purchase substantially all of its assets. If the Debtor is unable to use Cash Collateral, that
   sale (which is expected to pay secured claims in full) will be jeopardized. The Debtor therefore
   require immediate use of Cash Collateral.
                   14.     As set forth in the Budget, the Debtor proposes to use Cash Collateral in
   the amount of $962,967 over the 60-day period commencing July 2, 2018 through August 31,
   2019. See First-Day Decl. ¶ 28.
                   15.     The Debtor recognizes that the Secured Lenders’ interests in the Cash
   Collateral are entitled to adequate protection. See 11 U.S.C. § 363(e).
                   16.     Exactly what constitutes adequate protection must be decided on a case-
   by-case basis. See In re Energy Partners, Ltd., 409 B.R. 211, 236 (Bankr. S.D. Tex. 2009) (citing
   MBank Dallas, N.A. v. O’Connor (In re O’Connor), 808 F.2d 1393, 1396-97 (10th Cir. 1987)); In re
   Martin, 761 F.2d 472, 476 (8th Cir. 1985). The focus of the requirement is to protect a secured
   creditor from diminution in the value of its interest in collateral during the reorganization
   process. Energy Partners, 409 B.R. at 236.
                   17.     Forms of adequate protection can include periodic cash payments and
   replacement liens to make up for any decrease in the value of existing collateral, among other
   things. See 11 U.S.C. § 361(1) and (2).
       A. Replacement Liens
                   18.     Although the Debtor intends to use the Cash Collateral to fund its
   operations during chapter 11 and its chapter 11 administrative expenses,4 the Debtor proposes to

   4
     See In re ProAlert, LLC, 314 B.R. 436, 443 (BAP 9th Cir 2004) (Perris, J.) (holding that
   adequately protected secured creditor’s cash collateral may be used to pay professional fees in
   addition to amounts potentially due under 11 USC § 506(c)); Wrecclesham Grange, 221 B.R. at
Page 5 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                                 LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                     1 SW Columbia, Ste. 1010
                                                                                            Portland, Oregon 97258
                                                                                               www.leonard-law.com

                          Case 19-62049-tmr11          Doc 10     Filed 07/03/19
   provide replacement liens to the Secured Lenders equal to the amounts of Cash Collateral spent.
   As shown in the Budget, the Debtor expects to generate revenue in excess of its expenditures,

   and accounts receiving are not declining in value.
                  19.     Numerous courts have held that a lienholder’s interest is adequately
   protected when it receives replacement liens in property of a value equal to the value of the cash
   collateral being used). See, e.g., In re Mullen, 172 BR 473, 476 (Bankr D Mass 1994); In re
   Wrecclesham Grange, Inc., 221 BR 978, 981 (Bankr MD Fla 1997).
                  20.     Accordingly, the Secured Lenders will be adequately protected by
   replacement liens.
      B. Equity Cushion
                  21.     Although not specifically enumerated in the Bankruptcy Code, another
   common form of adequate protection is an equity cushion in the property at issue. See In re
   Mellor, 734 F.2d 1396, 1401 (9th Cir. 1984) (holding that a 20% equity cushion constituted
   adequate protection to a secured creditor); In re Boulders on the River, 164 B.R. 99, 104 (9th Cir.
   BAP 1994) (authorizing use of cash collateral where secured creditor was protected with an
   equity cushion of 11.45%).
                  22.     In addition, the Secured Lenders will be further protected by an equity
   cushion in property of the Debtor. As set forth in the First-Day Declaration, the value of the
   Debtor’s real property ($11.0 million), inventory ($1.2 million), equipment ($1.7 million) and
   collectable accounts receivable ($1.2 million) (the “Collateral”) is over $15.0 million. See First-
   Day Decl. ¶ 23-¶26.
                  23.     Assuming the Secured Lenders’ claims are all valid and their liens are not
   subject to avoidance, the total amount of the debt secured by liens in cash is $11,206,411.




   982 (holding that postpetition rents could be used not only to maintain the property, but also to
   run DIP’s business).
Page 6 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                                LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                    1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                              www.leonard-law.com

                          Case 19-62049-tmr11         Doc 10     Filed 07/03/19
   Additionally, there are several secured creditors (American Pop Corn and Lane County) with
   apparently valid liens in specific non-cash collateral totaling $219,996. See First-Day Decl. ¶ 33.

                  24.     Therefore, in this case, the Secured Lenders have at least $3.6 million in
   equity in the Collateral (i.e., 32% more than the amount they are owed; and 24% of the value of
   the collateral). See First-Day Decl. ¶ 33.
                  25.     This equity cushion provides additional adequate protection to the
   Secured Lenders. Although a portion of the Cash Collateral will be consumed in the course of the
   Debtor’s business operations, there will continue to be substantial equity in the Collateral.
      C. Periodic Payments
                  26.     As set forth herein, the Secured Lenders’ interest in the Cash Collateral
   will not decrease in value as a result of the Debtor’s use of cash collateral. Accordingly, no
   payments should be required under 11 U.S.C. § 361(1). Nevertheless, subject to the Debtor’s
   discretion, or to the extent the Court orders such payments as necessary to provide further
   adequate protection to the Secured Lenders, the Debtor will make monthly payments of interest
   only, calculated at the then applicable non-default rates, to each Secured Lender.

               INTERIM APPROVAL AND REQUEST FOR A FINAL HEARING

                  27.     Pursuant to Fed. R. Bankr. P. 4001(b), a final hearing on a request for
   authority to use Cash Collateral may only be commenced after fourteen (14) days’ notice of the
   motion requesting such relief. The Debtor requests that the Court set a hearing, as soon as
   practicable after the expiration of the 14-day notice, for the Court to consider entering a final
   order approving their use of cash collateral.
                  28.     However, the Court also may authorize the use of cash collateral on an
   interim basis to the extent necessary to avoid immediate and irreparable harm to a debtor’s
   estate pending a final hearing. As set forth above, inability to use the Cash Collateral would be
   catastrophic for the Debtor, which would be unable to make payroll or otherwise operate its
   business. To prevent this immediate and irreparable harm, the Debtor requests the Court enter an

Page 7 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                                LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                    1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97258
                                                                                              www.leonard-law.com

                          Case 19-62049-tmr11         Doc 10     Filed 07/03/19
   order authorizing the Debtor to use Cash Collateral on an interim basis, and then schedule a

   hearing on final use of Cash Collateral promptly after the expiration of the 14-day period provided

   in Fed. R. Bankr. P. 4001(b).

                                                 NOTICE

                  The Debtor has provided notice of this Motion to the Debtor’s secured creditors

   at the addresses set forth in the service list attached to LBF 541.1 at the front of this Motion, the

   20 largest unsecured creditors, and the Office of the United States Trustee. The Debtor submits

   the foregoing constitutes good and sufficient notice and that no other or further notice need be

   given under the circumstances.

                                             CONCLUSION

                  The Debtor’s use of Cash Collateral will enable the Debtor to pay the expenses of

   its business, and pay the administrative expenses of this Chapter 11 case. The entry of the Interim

   Order will minimize disruption of Debtor’s business operations, preserve the going concern value

   of its business, and allow the Debtor to pursue the sale of its assets, thereby maximizing the

   recovery to creditors. The Debtor cannot operate, or preserve the value of its assets, without use

   of Cash Collateral on the terms set forth in the Proposed Interim Order. The Debtor will face

   immediate and irreparable harm if the relief requested is not granted.

                  WHEREFORE, the Debtor requests that the Court enter an Order, substantially

   in the form attached hereto as Exhibit A, granting the relief sought herein and such other and

   further relief as the Court may deem proper.

                  DATED: July 3, 2019
                                                     LEONARD LAW GROUP LLC

                                                     By: /s/ Timothy A. Solomon
                                                         Timothy A. Solomon, OSB 072573
                                                         Justin D. Leonard, OSB 033736
                                                         Holly C. Hayman, OSB 114146
                                                     Proposed Counsel for Debtor and
                                                     Debtor in Possession
Page 8 of 8 – MOTION FOR USE OF CASH COLLATERAL ON AN                                 LEONARD LAW GROUP LLC
              INTERIM AND FINAL BASIS                                                     1 SW Columbia, Ste. 1010
                                                                                            Portland, Oregon 97258
                                                                                               www.leonard-law.com

                          Case 19-62049-tmr11          Doc 10     Filed 07/03/19
                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

   In re                                              Case No. 19-62049-tmr11

   4 Him Food Group, LLC, an Oregon                   [PROPOSED] INTERIM ORDER
   corporation, dba Cosmos Creations,                 AUTHORIZING USE OF CASH
                                                      COLLATERAL AND GRANTING
                                 Debtor.              ADEQUATE PROTECTION

                   This matter came before the Court pursuant to the Motion for Use of Cash

   Collateral on an Interim and Final Basis (the “Motion”). Based on the Motion and the

   documents submitted in support thereof, including the Declaration of John P. Strasheim in

   Support of First Day Motions dated July 2, 2019, the record in the Bankruptcy Case, the

   arguments of Counsel, and the Court otherwise being fully advised in the premises, the Court

   finds as follows:

                   A.     Commencement of Case. On July 2, 2019 (the “Petition Date”), the

    Debtor filed a voluntary petition for relief with this Court, commencing a case (the “Chapter 11

    Case”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). Since

    the Petition Date, the Debtor has continued to manage and operate its property and business as

    a debtor in possession pursuant to 11 U.S.C. §§ 1107 and 1108.

Page 1 of 6 – [PROPOSED] INTERIM ORDER AUTHORIZING USE OF LEONARD LAW GROUP LLC
              CASH COLLATERAL AND GRANTING ADEQUATE          1 SW EXHIBIT
                                                                  Columbia, Ste. 1010 A
              PROTECTION                                       Portland, Oregon 97258
                                                                                                    1 of 6
                                                                                             leonard-law.com

                         Case 19-62049-tmr11        Doc 10    Filed 07/03/19
                  B.       No Creditors Committee. To date, the United States Trustee has not

   appointed a committee pursuant to 11 U.S.C. § 1102(a) in the Chapter 11 Case.

                  C.       Jurisdiction and Venue. The Court has jurisdiction to consider the Motion

   and the relief requested therein. This is a core proceeding pursuant to 28 U.S.C.

   § 157(b)(2)(M). Venue for proceedings on the Motion is proper in this Court pursuant to 28

   U.S.C. § 1409.

                  D.       Prepetition Indebtedness and Security Therefor. The Debtor represents

   that the following parties (collectively, the “Secured Lenders”) are known to, or may, assert

   liens against the Debtor’s cash, with priority based on date of UCC-1 filing:
                         Creditor                   Nature of Debt       Amount Owed         Priority
        Columbia State Bank                       Loans/Mortgage            $5,463,000          1
                                                  Business Tax
        Lane County                                                                $846         2
                                                  Warrant
        2Loris, LLC                               Loan                      $2,387,265          3
        Celtic Capital Corporation                Loan                      $1,095,300          4
        Dominguez Family Enterprises, Inc.        Loans                    $2,000,000           5
        OnDeck Capital                            Loan                       $260,000           6
        Total:                                                             $11,206,411

   The portion of the Secured Lenders’ collateral in the form of cash and cash equivalents, and all

   cash proceeds of prepetition collateral received after the commencement of this Chapter 11 Case,

   shall all constitute “Cash Collateral.”

                  E.       Necessity of Financing and Use of Cash Collateral. The Debtor’s sole

   source of revenue is cash, including Cash Collateral, and it is necessary for the Debtor to pay

   operating expenses pending the Court’s approval and entry of a final order and/or any

   subsequent interim cash collateral orders and budgets during this Chapter 11 Case. Use of Cash

   Collateral to pay expenses as set forth in the budget attached hereto as Exhibit A (the

   “Budget”) pending a final hearing is necessary to avoid immediate and irreparable harm to the

   estate.



Page 2 of 6 – [PROPOSED] INTERIM ORDER AUTHORIZING USE OF LEONARD LAW GROUP LLC
              CASH COLLATERAL AND GRANTING ADEQUATE          1 SW EXHIBIT
                                                                  Columbia, Ste. 1010 A
              PROTECTION                                       Portland, Oregon 97258
                                                                                                      2 of 6
                                                                                             leonard-law.com

                          Case 19-62049-tmr11        Doc 10      Filed 07/03/19
                  F.      Notice. Notice of the hearing and the relief requested in the Motion has

   been given to (a) the Office of the United States Trustee, (b) the Secured Lenders, (c) the

   creditors holding the 20 largest unsecured claims against the Debtor, and (d) all parties

   requesting special notice pursuant to Bankruptcy Rule 2002. Sufficient and adequate notice of

   the hearing and the relief requested in the Motion has been given pursuant to all applicable

   provisions of the Bankruptcy Code and the Bankruptcy Rules, including, without limitation,

   section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002 and 4001.

                  G.      Cause. Entry of this Order will minimize disruption of the Debtor’s
   business and preserve the value of the Debtor’s assets as a going concern. The relief requested

   in the Motion is in the best interests of the Debtor, its estate, its creditors, and other parties in

   interest.

                  NOW, THEREFORE, it is hereby ORDERED:

                  1.      The Motion is granted.

                  2.      The Debtor is authorized to use Cash Collateral until the Termination

   Date (as defined below), solely in accordance with the terms of this Order to pay costs and

   expenses incurred by the Debtor in the ordinary course of its business, including administrative

   expenses, consistent with the Budget.

                  3.      The Debtor’s authority to use Cash Collateral is limited to the amounts set

   forth in the Budget; provided, however, that the Debtor may make expenditures in excess of said

   sums in the Budget so long as any variance shall not exceed 15% of the cumulative expenses as set

   forth in the Budget, tested on a bi-weekly and monthly basis. The Debtor may exceed such

   variances only with the prior written consent of the Secured Lenders or by subsequently entered

   order of this Court.

                  4.      The Debtor shall not borrow money from any person or entity on a

   secured basis without first obtaining authority from the Court and consent from the Secured

   Lenders.

Page 3 of 6 – [PROPOSED] INTERIM ORDER AUTHORIZING USE OF LEONARD LAW GROUP LLC
              CASH COLLATERAL AND GRANTING ADEQUATE          1 SW EXHIBIT
                                                                  Columbia, Ste. 1010 A
              PROTECTION                                       Portland, Oregon 97258
                                                                                                           3 of 6
                                                                                                 leonard-law.com

                          Case 19-62049-tmr11         Doc 10      Filed 07/03/19
                  5.      The Debtor’s authority to use Cash Collateral, without further order of

   the Court issued after notice and hearing or the written consent of the Secured Lenders, shall

   automatically expire upon the earlier of (a) _____ __, 2019, or (b) regardless of whether the

   Debtor has expended the entire amount set forth in the Budget, the failure by the Debtor to

   comply with any provision of this Order (such failure being an “Event of Default”), which

   failure is not remedied within five business days after delivery of notice of such failure by the

   Secured Lenders to the Debtor (the earlier of such dates, the “Termination Date”). Upon the

   Termination Date, the Debtor’s authority to use or spend any further Cash Collateral shall

   automatically terminate unless and until the Debtor obtains the written consent of the Secured

   Lenders or a further order of this Court authorizing such use, issued after notice and an

   opportunity for a hearing; provided, however, that notwithstanding the occurrence of the

   Termination Date, the Debtor shall be authorized to use Cash Collateral to pay those budgeted

   amounts that have been incurred prior to the Termination Date.

                  6.      As adequate protection for any Cash Collateral used by the Debtor, the

   Secured Lenders are hereby granted, pursuant to Sections 361)(2) and 363(e) of the Bankruptcy

   Code, perfected liens (“Replacement Liens”) to secure an amount of the Secured Lenders’

   prepetition claims, up to the allowed amounts of such prepetition secured claims, equal to the

   extent of any diminution in the value of its prepetition collateral (“Diminution”) by reason of

   the use of Cash Collateral authorized herein. The Replacement Liens shall have the same priority

   as the Secured Lenders’ respective prepetition liens on cash collateral, and shall be subject to the

   same rights and defenses as those prepetition liens. The Replacement Liens shall not improve

   any Secured Lender’s position or increase the amount of its allowed prepetition secured claim.

   The Replacement Liens shall attach to all property and assets of the Debtor and its estate, of the

   same kind or nature as the Prepetition Collateral, whether now owned or hereinafter acquired by

   the Debtor, and all products, proceeds, rents, issues or profits thereof; provided, however, the

   Replacement Lien shall not attach to property recoverable or recovered through the exercise of

Page 4 of 6 – [PROPOSED] INTERIM ORDER AUTHORIZING USE OF LEONARD LAW GROUP LLC
              CASH COLLATERAL AND GRANTING ADEQUATE          1 SW EXHIBIT
                                                                  Columbia, Ste. 1010 A
              PROTECTION                                       Portland, Oregon 97258
                                                                                                       4 of 6
                                                                                                leonard-law.com

                          Case 19-62049-tmr11         Doc 10     Filed 07/03/19
   the powers granted under sections 506(c), 544, 545, 547, 548 and 549 of the Bankruptcy Code.

   Granting this security interest to the Secured Lenders is for the sole purpose of providing

   adequate protection to the Secured Lenders to protect their allowed secured claims on the

   Petition Date and is not intended, nor shall it be deemed, to improve any party’s collateral

   position of as of the Petition Date.

                   7.     The Replacement Liens shall be in addition to all other security interests

   and liens securing the Secured Lenders’ allowed secured claim in existence on the Petition Date.

   Additionally, nothing in this Order shall abridge or limit the Secured Lenders’ security interest in

   proceeds, products, or profits to the extent provided under section 552 of the Bankruptcy Code.

                   8.     The Replacement Liens hereunder shall at all times be senior to the rights

   of the Debtor and any successor trustee or estate representative in this case or any subsequent

   cases or proceedings under the Bankruptcy Code.

                   9.     The Replacement Liens granted to the Secured Lenders by this Order

   shall be perfected and enforceable by operation of law upon execution and entry of this Order by

   the Court without regard to whether such security interests and liens are perfected under

   applicable non-Bankruptcy law.

                   10.    This Order, and each of its terms, shall be effective immediately upon

   entry by the Court and the automatic stay of judgment provisions of Bankruptcy Rule 8017(a)

   shall not apply.

                   11.    A final hearing on the Debtor’s Motion for Authority to Use Cash

   Collateral shall be held by the Court in Courtroom 5 of the United States Bankruptcy Court for

   the District of Oregon, 405 E. 8th Ave., #2600, Eugene, Oregon 97401, on July 31, 2019 at 1:30

   p.m. Within three (3) business days after the entry hereof, the Debtor shall mail or otherwise

   serve a copy of this Order, together with a notice of the final hearing, pursuant to LBR 4001-1 and

   LBF 541.5(3).

                                                  ###

Page 5 of 6 – [PROPOSED] INTERIM ORDER AUTHORIZING USE OF LEONARD LAW GROUP LLC
              CASH COLLATERAL AND GRANTING ADEQUATE          1 SW EXHIBIT
                                                                  Columbia, Ste. 1010 A
              PROTECTION                                       Portland, Oregon 97258
                                                                                                       5 of 6
                                                                                               leonard-law.com

                          Case 19-62049-tmr11        Doc 10     Filed 07/03/19
                CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

            I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

   PRESENTED BY:

   LEONARD LAW GROUP LLC

     /s/ Timothy A. Solomon
     Justin D. Leonard, OSB 033736
     Timothy A. Solomon, OSB 072573
     Holly C. Hayman, OSB 114146
   Proposed Counsel to Debtor and Debtor in Possession

   c:     ECF Participants
          Interested Parties by US Mail




Page 6 of 6 – [PROPOSED] INTERIM ORDER AUTHORIZING USE OF LEONARD LAW GROUP LLC
              CASH COLLATERAL AND GRANTING ADEQUATE          1 SW EXHIBIT
                                                                  Columbia, Ste. 1010 A
              PROTECTION                                       Portland, Oregon 97258
                                                                                                  6 of 6
                                                                                           leonard-law.com

                        Case 19-62049-tmr11       Doc 10    Filed 07/03/19
                   9 Week Cash Flow                                                                                                   As of 7/2/2019
                                                     1         2           3         4            5          6           7          8            9
                                                    7/6       7/13        7/20      7/27         8/3        8/10        8/17       8/24        8/31
CASH FLOWS FROM OPERATING ACTIVITIES
Cash from Customers AR               $112,335                $112,335 $112,335     $112,335    $112,335    $112,335 $112,335      $112,335    $112,335
Collections from future work               $0                      $0       $0           $0          $0          $0       $0            $0          $0
Total Collections                    $112,335                $112,335 $112,335     $112,335    $112,335    $112,335 $112,335      $112,335    $112,335
Cash Paid for Operating Expenses:
Purchase of Raw Goods
 Agricor (Grain Millers)                                                                        $19,741                $15,741                 $11,625
 Agridient                                                                $7,848                                        $7,847                  $7,847
 C&H Sugar (Domino Foods)
 Ciranda                                                                                                                                        $4,200
 Columbus Vegetable Oils                                                            $36,624                                         $8,505
 Domino Foods (C&H Sugar)                                                $16,100                            $20,260                            $16,100
 Decopac                                                                                                                                        $3,002
 Elite Spice                                                                                                                                    $9,975
 Edward & Sons                                                                                                                                  $1,363
 FONA International                                                                  $2,124
 Glory Bee                                                                 $317                   $528                              $3,396
 Larsen's Creamery                                                                  $36,117      $1,293     $25,847    $25,847     $12,924     $23,193
 Morrison/Nebraska Popcorn                                                $5,313
 Nutrin                                                                                                                 $2,188
 The Food Source                                                                                $13,000                                        $13,000
 TIDES (SW Financial)                                                                                        $6,613
Packaging Purchases
 CDB Packaging Purchase                                                                        $129,425      $6,200    $19,650      $9,150
 Columbia Corrugated                                                      $1,500
 PCA                                                                     $15,000                 $9,100      $9,600    $22,890      $9,600     $11,594
 Totem Pallets & Crates                                                   $1,400                             $1,400
Payroll/payroll taxes (59 employees)                         $111,000              $111,000                $112,000               $112,000
Benefits
 Pacific Source: Medical, FSA, COBRA Admin                                          $19,988                                        $19,988
                 Standard: Life, Vision, Dental                                      $4,660                                         $4,660
                         SAIF: Workers Comp                               $3,400                                        $3,400
Freight                                            $17,000    $17,000    $17,000    $17,000     $17,000     $17,000    $17,000     $17,000     $17,000
Commissions                                         $3,000     $3,000     $3,000     $3,000      $3,000      $3,000     $3,000      $3,000      $3,000
                            Inside Sales Team       $4,580     $4,580     $4,580     $4,580      $4,187      $4,187     $4,187      $4,187      $4,187
Royalties
Sales/Marketing                                     $5,500     $4,000     $1,000    $10,500      $5,500      $6,225     $6,500      $6,215      $5,000
                        Travel to shows/sales                             $4,000
Insurance                                                                 $2,694     $2,700                                         $2,700      $2,694
Office expenses                                     $1,365     $1,365     $1,365     $1,365      $1,365      $1,365     $1,365      $1,365      $1,365
Auto expense                                         $255       $255       $255       $830        $255        $255       $255        $255        $830
Production expenses
                                     Aramark                   $3,440                                        $3,440
                            Industrial Source                  $7,000                $5,000                  $5,000                 $5,000
                               WCP Solutions                                                                 $5,000
Repairs & Maint                                     $1,330     $1,330     $1,330     $1,330      $1,330      $1,330     $1,330      $1,330      $1,330
                                     KS Kems                               $150                                                      $150
                         Oregon Pest Control                                          $190                                                       $190
Utilities
                                      City of JC                $993                                          $993
                              NW Natural Gas                                         $1,273                                         $1,273
                        Rocky Mountain PP&L         $6,536                                                   $6,536
                               COMCAST 9679                                $364                                          $364
                               COMCAST-7798         $1,690                                       $1,690
                               COMCAST-7242                                           $205                                           $205
                               COMCAST-4616         $2,005                                       $2,005
                                      VERIZON       $1,098                                       $1,098
Taxes
Fees & licenses                                     $1,700     $1,700     $1,700     $1,700      $1,700      $1,700     $1,700      $1,700      $1,700
Contract Labor (overseas)                                                            $5,000                                                     $5,000
Professional services                               $4,000     $6,000     $4,000     $4,000      $4,000      $6,000     $4,000      $4,000      $2,000
Misc                                                $2,500     $2,500     $2,500     $2,500      $2,500      $2,500     $2,500      $2,500      $2,500
Total Cash Used in Operations                      $52,559   $164,163    $47,338   $196,821     $45,630    $176,531    $45,601    $187,528     $46,796
Net Cash Provided by Operating Activities          $59,776   ($51,828)   $64,997   ($84,486)    $66,705    ($64,196)   $66,734    ($75,193)    $65,539
Net Increase (Decrease) of Cash                    $59,776   ($51,828)   $64,997   ($84,486)    $66,705    ($64,196)   $66,734    ($75,193) $65,539
Beginning Cash Position                             $2,800    $62,576    $10,748    $75,745     ($8,741)    $57,964    ($6,232)    $60,502 ($14,691)
Ending Cash Position                               $62,576    $10,748    $75,745    ($8,741)    $57,964     ($6,232)   $60,502    ($14,691) $50,848



                                                                                                                                  EXHIBIT B
                                          Case 19-62049-tmr11                 Doc 10          Filed 07/03/19
